
	

113 S299 IS: To prohibit appropriated funds from being used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 299
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Vitter (for himself,
			 Mr. Grassley, Mrs. Fischer, and Mr.
			 Sessions) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To prohibit appropriated funds from being used in
		  contravention of section 642(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996.
	
	
		1.Restriction of COPS funding
			 for sanctuary citiesNone of
			 the amounts appropriated in any Act for the Community Oriented Policing
			 Services Program may be used in contravention of section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1373(a)).
		
